Citation Nr: 0115500	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  97-24 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle disorder.

2.  Entitlement to service connection for arthritis of the 
low back based on alleged clear and unmistakable error in an 
August 1981 rating decision.

3.  Entitlement to service connection for residuals of a left 
great toe injury based on alleged clear and unmistakable 
error in an August 1981 rating decision.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1958 to April 1981.  

In an August 1981 rating decision, the RO denied service 
connection for a trick left ankle, arthritis of the back, and 
residuals of a left great toe injury.  The veteran was 
notified of the RO's decisions and of his appellate rights in 
a letter dated in the same month, however, he did not file a 
timely appeal with regard to any of the issues.

In an April 1996 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of service connection for a left ankle disorder, denied 
a claim for service connection for arthritis of the low back 
based on alleged clear and unmistakable error in an August 
1981 rating decision, denied a claim for service connection 
for residuals of a left toe injury based on alleged clear and 
unmistakable error in an August 1981 rating decision, and 
denied service connection for PTSD.  With regard to the 
veteran's back, the Board of Veterans' Appeals (Board) notes 
that the April 1996 rating decision awarded service 
connection and assigned a 10 evaluation for mechanical low 
back pain with radiation to the left leg and lumbar stenosis.  
With regard to the veteran's residuals of a left toe injury, 
the Board notes that the April 1996 rating decision also 
granted service connection for left hallux valgus with 
degenerative arthritis of the 1st metatarsophalangeal joint 
and assigned a 10 percent evaluation.  The veteran filed a 
timely appeal with regard to all four issues.

The veteran provided testimony at a video-conference hearing 
before the undersigned Member of the Board in January 2001.  
A transcript of the hearing is of record.

The issue of entitlement to service connection for PTSD will 
be discussed in the Remand section below.


FINDINGS OF FACT

1.  In a rating action of August 1981, the RO denied service 
connection for trick left ankle on the basis that the 
condition was not incurred or aggravated by active service; 
although notified of the need to file a substantive appeal in 
a timely manner, the veteran did not perfect a timely appeal.

2.  Evidence received since the August 1981 rating action 
regarding a left ankle disorder is so significant that it 
must be considered (with the other evidence of record) to 
fairly decide the merits of this claim.

3. In an August 1981 rating decision, the veteran's claims of 
entitlement to service connection for arthritis of the back 
and residuals of an injury to the great left toe were both 
denied; although notified of the need to file a substantive 
appeal in a timely manner, the veteran did not perfect a 
timely appeal.

4. In an April 1996 rating decision, the veteran's claims of 
entitlement to service connection for a low back disorder and 
disorder of the great left toe were granted.

5. The August 1981 rating decision was consistent with the 
law and evidence then of record and does not contain clear 
and unmistakable error.




CONCLUSIONS OF LAW

1.  Inasmuch as the veteran's appeal with regard to a left 
ankle disorder was not timely perfected, the August 1981 
rating decision became final.  38 U.S.C.A. § 7105 (West 
1991).

2.  New and material evidence to reopen the claim for service 
connection for a left ankle disorder has been presented.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

3. The August 1981 rating decision denying the veteran's 
claims of entitlement to service connection for arthritis of 
the back and residuals of an injury to the great left toe, is 
final. 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104(a), 3.105(a), 20.302, 20.1103 (2000).

4. The August 1981 rating decision does not contain clear and 
unmistakable error. 38 C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the veteran's service medical records reveals 
that in April 1972, the veteran complained of back pain.  
Moderate muscle spasm of the lumbar paravertebral muscles was 
noted.  In a February 1977 treatment record, the veteran 
complained of backache.  The impression was lumbosacral 
strain.  In a January 1978 treatment record, the veteran 
complained of pain in the middle of his back and pain that 
shoots around when he is lying down.  The impression was 
muscle spasm.
In June 1980, the veteran was treated for complaints of left 
ankle pain which he stated occurred while playing softball 
the previous day.  Examination of the left ankle revealed 
good range of motion without edema.  The assessment was a 
slight sprain of the left ankle.  In an October 1980 
treatment record, the veteran complained of pain in his left 
great toe after he ran into a pole while playing softball the 
previous day.  Examination of the left foot revealed 
tenderness of the great toe with decreased range of motion, 
edema, and no deformities.  An assessment was deferred for 
evaluation of X-rays.  X-rays of the left foot revealed 
hallux valgus deformity and degenerative changes in the 
metatarsophalangeal joint of the great toe.  There was no 
evidence of acute fracture.  In a December 1980 treatment 
record, the veteran complained of left hip and spine pain.  
Examination of the spine revealed spasm.  The assessment was 
low back pain.  X-rays of the lumbar spine taken in December 
1980 revealed no fracture or disc narrowing.  The apophyseal 
joint at L-5 was narrowed suggesting early arthritic 
degeneration.  The pelvis was intact and the hip joint spaces 
were well maintained.  The left sacroiliac joint inferior 
portion showed reactive sclerosis suggesting early 
degenerative changes.  No other abnormality was noted.  In a 
January 1981 treatment record, the veteran complained of low 
back pain for approximately one week that was aggravated by 
motion.

In an August 1981 rating decision, the RO denied service 
connection for arthritis of the back, a left great toe injury 
and a trick left ankle.  The stated reasons for the RO's 
decisions were that service medical records revealed nothing 
of any positive significance on X-rays of the low back.  With 
regard to the left great toe, an October 1980 service medical 
record revealed that the veteran sustained abrasions to the 
left great toe.  X-rays of the toe were negative for any 
fracture or injury.  With regard to the trick left ankle, the 
RO noted that the service medical records revealed that the 
veteran sustained an injury to his ankle while playing ball 
and that X-rays of the left ankle were negative.
 
The veteran was notified of the RO's decision and of his 
appellate rights in an August 1981 letter, but he did not 
file a timely appeal.

In a January 1996 statement, the veteran's representative 
requested that the veteran's claim for service connection for 
a left ankle disorder be reopened. It was also noted that 
service connection for left toe injury should be established 
and that the August 1981 rating decision was clearly mistaken 
in denying service connection for this condition since an 
October 1980 X-ray showed degenerative changes in the 
metatarsophalangeal joint of the great toe.  Furthermore, it 
was noted that service connection for lumbar spine disorder 
should be established and that the August 1981 was clearly 
mistaken in denying service connection for this condition 
since a December 1980 X-ray revealed early arthritic 
degeneration at the L5 level and the left sacroiliac joint. 

The veteran underwent a VA orthopedic examination in February 
1996.  He provided a history of lower back, left foot, and 
ankle problems.  Examination of the lower back revealed 
tenderness in the midline over the lower half of the lumbar 
spine with pain over the PSIS and lower left paraspinal 
musculature.  The spine was clinically straight.  The veteran 
could get to within six inches of touching his toes.  
Extension was to five degrees.  Right and left lateral 
bending was to 25 degrees.  Rotation to the right and left 
appeared to be about five degrees in either direction.  He 
had pain primarily with left side bending and rotating to the 
left.  Straight leg raise produced back pain on the left with 
radiation into the left thigh but not to the foot.  

Examination of the left ankle revealed dorsiflexion of 10 
degrees and plantar flexion of 45 degrees.  The ankle had 1+ 
laxity on the anterior drawer test compared to a stable ankle 
on the right.  There was a 35 degree clinical hallux valgus 
angle with tenderness over the 1st MTP joint.  There was 30 
degrees of dorsiflexion of the 1st MTP and 20 degrees of 
plantar flexion with pain at the extremes of motion.  

The examiner noted that an MRI of the lumbar spine in 1995 
revealed a left lateral disc bulge at L5-S1 with posterior 
osteophyte obliterating the left lateral recess.  A CT scan 
showed stenosis at L5-S1 level and L4-5 level.  An MRI of the 
left foot showed a slight hallux valgus deformity especially 
on the left side.  No other abnormality was seen.  An MRI of 
the left ankle showed no abnormality.  The diagnoses included 
left hallux valgus with degenerative arthritis of the 1st 
metatarsophalangeal joint, recurrent left lateral ankle 
instability, and mechanical lower back pain with radiation to 
the left lower extremity in the distribution of the s1 root 
and mild to moderate lumbar spinal stenosis at the L4-5 and 
L5-S1 levels.

The veteran also underwent a VA examination of the spinal 
cord in February 1996.  He complained of chronic low back 
pain with radiation into the left lower extremities.  
Examination of the cranial nerves and upper extremity 
revealed no abnormalities.  In the lower extremities, muscle 
mass, tone, and strength were normal.  Station and gait were 
normal.  The impression was evidence of degenerative disc 
disease, with evidence of mild left S-1 radiculopathy.  The 
examiner commented that symptomatically, one would diagnose 
lumbago or sciatica to explain his complaints.

In an April 1996 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of service connection for a left ankle disorder, denied 
a claim for service connection for arthritis of the low back 
based on alleged clear and unmistakable error in an August 
1981 rating decision, and denied a claim for service 
connection for residuals of a left toe injury based on 
alleged clear and unmistakable error in an August 1981 rating 
decision.  Furthermore, the RO awarded service connection for 
mechanical low back pain with radiation to the left leg and 
lumbar stenosis with a 10 percent evaluation and also granted 
service connection for left hallux valgus with degenerative 
arthritis of the 1st metatarsophalangeal joint with a 10 
percent evaluation.  The veteran filed timely appeals with 
regard to all three issues.

The veteran provided testimony at a videoconference hearing 
before the undersigned Member of the Board in January 2001.  
He testified that he injured his left ankle in service and 
that that he still has problems with the ankle.  He stated 
that he has received current treatment for his ankle at the 
Moncrieff Army Hospital in Fort Jackson and at the Dorn VA 
Medical Center.  With regard to his back condition, the 
veteran testified that he frequently received treatment for 
his back during service and that he had received a diagnosis 
of early degenerative changes of the back.   With regard to 
his great left toe, the veteran reported that he received 
treatment for the toe in service and that an X-ray taken 
during service revealed hallux valgus deformity of the great 
left toe with degenerative changes.     


II.  Analysis

A.  New and Material Evidence Claim

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claim 
has been met.  The RO has obtained the veteran's service 
medical records and the veteran underwent VA examination.  
Thus, the Board finds that the claim is ready to be reviewed 
on the merits.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107). 

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131(West 1991).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).

As noted above, in an August 1981 rating action, the RO 
denied service connection for a left ankle disorder.  The 
veteran was notified of the determination in the same month 
but did not file a timely substantive appeal. 

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991). 

"New" evidence is evidence that was not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record.  
"Material" evidence is evidence that is relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a); Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  The provisions of 
38 U.S.C.A. § 5108 require a review of all evidence submitted 
by a claimant since the previously disallowed claim in order 
to determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

The evidence of record in 1981 showed that the veteran was 
diagnosed with a slight sprain of the left ankle in service.  
Since 1981, current VA examination in February 1996 revealed 
a diagnosis of recurrent left lateral ankle instability.  

The Board finds that such evidence is new and material 
evidence, and is sufficient to reopen the claim of 
entitlement to service connection for a left ankle disorder.  
The evidence added since the August 1981 decision is so 
significant that it must be considered to fairly decide the 
merits of this claim.  38 C.F.R. § 3.156(a) (2000).  

B.  Clear and Unmistakable Evidence Claims

The law grants a period of 1 year from the date of the notice 
of the result of the initial determination for the filing of 
an application for review on appeal; otherwise, that decision 
becomes final and is not subject to revision in the absence 
of new and material evidence of CUE. 38 U.S.C.A. § 7105, 5108 
(West 1991); 38 C.F.R. §§ 3.104, 3.105(a), 3.156, 20.1103 
(2000).

In Russell v. Principi, 3 Vet. App. 310, 313-314 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on that 
test. "...Clear and unmistakable error is a very specific and 
rare kind of 'error.' It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error....If a claimant- appellant wishes to 
reasonably raise clear and unmistakable error there must be 
some degree of specificity as to what the alleged error is 
and, unless it is the kind of error...that, if true, would be 
clear and unmistakable error on its face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error. It must be remembered 
that there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a clear and unmistakable error claim is 
undoubtedly a collateral attack, the presumption is even 
stronger." See also Damrel v. Brown, 6 Vet. App. 242, 245-46 
(1994). Moreover, there is a presumption of validity to 
otherwise final decisions, and, in the face of a claim of 
error, the presumption is even stronger. See Martin v. Gray, 
142 U.S. 236 (1891); Sullivan v. Blackburn, 804 F.2d 885 (5th 
Cir. 1986).

The veteran and his representative basically contend that the 
RO failed to correctly evaluate the evidence in August 1981.  
In particular, it has been argued that the August 1981 rating 
decision was clearly mistaken in denying service connection 
for residuals of a left toe injury since an October 1980 X-
ray showed degenerative changes in the metatarsophalangeal 
joint of the great toe.  Furthermore, it was noted that the 
August 1981 was clearly mistaken in denying service 
connection for a back disorder since a December 1980 X-ray 
revealed early arthritic degeneration at the L5 level and the 
left sacroiliac joint. 

The evidence before the RO at the time of the August 1981 
decision consisted of the veteran's service medical records.  
The RO stated that the service medical records revealed 
nothing of any positive significance on X-rays of the low 
back.  It should be noted that the actual X-ray report 
indicated that there were findings suggesting early 
degenerative change but there was no definitive diagnosis of 
arthritis of the low back.  Without a definitive diagnosis, 
it is not unreasonable to deny service connection for the 
disorder.  With regard to the left great toe, the RO noted 
that an October 1980 service medical record revealed that the 
veteran sustained abrasions to the left great toe.  X-rays of 
the toe were negative for any fracture or injury.  However, 
the X-ray report did indicate that there was a hallux valgus 
deformity and degenerative change in the metatarsophalangeal 
joint of the great toe of the left foot.  The veteran's claim 
was based on a foot injury to the big toe and there is no 
evidence that the hallux valgus with degenerative change was 
related to any type of injury.  

The primary argument does not appear to be that the correct 
facts were not before the adjudicators.  Rather, disagreement 
has been expressed as to how the facts were weighed or 
evaluated. However, such disagreement in and of itself does 
not constitute a valid claim of clear and unmistakable error.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
Therefore, although the veteran disagrees with the conclusion 
reached by the RO in the August 1981 rating action, it is 
clearly established that an asserted failure to evaluate and 
interpret the evidence correctly is not clear and 
unmistakable error. See Eddy v. Brown, 9 Vet. App. 52 (1996).

In short, the record does not reflect that either the correct 
facts as they were known in August 1981 rating decision were 
not before the RO, or that the statutory or regulatory 
provisions extant at the time were incorrectly applied. The 
veteran's disagreements as to the weighing of evidence do not 
constitute CUE.  Essentially, the veteran must assert more 
than a disagreement as to how the facts were weighed or 
evaluated.  See Russell v. Principi, 3 Vet. App. 310, 313-314 
(en banc) (1992). In this case, for the reasons and bases 
expressed above, the veteran has not done so. Accordingly, 
the Board has determined that CUE error was not shown in the 
August 1981 rating action.


ORDER

As new and material evidence with respect to the claim for 
service connection for a left ankle disorder has been 
presented, that claim is reopened, and the appeal as to that 
issue is allowed to this extent.

The August 1981 VA rating decision did not contain clear and 
unmistakable error with respect the veteran's claim for 
entitlement to service connection for arthritis of the low 
back.

The August 1981 VA rating decision did not contain clear and 
unmistakable error with respect the veteran's claim for 
entitlement to service connection for residuals of a left 
great toe injury.


REMAND

The veteran contends that he currently has a left ankle 
disorder which originated in service.  The veteran also 
contends that he currently has PTSD which is related to 
events that he experienced while in active service.

With regard to the left ankle disorder, the service medical 
records show that in June 1980, the veteran was treated for 
complaints of left ankle pain which he stated occurred while 
playing softball the previous day.  Examination of the left 
ankle revealed good range of motion without edema.  The 
assessment was a slight sprain of the left ankle.

On VA orthopedic examination in February 1996, the veteran 
was diagnosed with recurrent left lateral ankle instability. 

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance 
only when no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement, or 
the record includes medical evidence sufficient to adjudicate 
the claim.  Id.  

Under the circumstances of this case, the Board finds that RO 
should schedule the veteran for an appropriate VA examination 
to obtain an opinion as to the relationship, if any, between 
any currently diagnosed left ankle instability to the 
veteran's active military service, to include the injury 
noted in the veteran's service medical records.  The veteran 
is hereby notified that a failure to report for any scheduled 
examination, without good cause, could well result in the 
denial of the claim.  See 38 C.F.R. § 3.655 (1999).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  

Prior to having the RO undergo VA examination, the RO should 
obtain and associate with the claims file all outstanding 
pertinent medical records.  The veteran testified at the 
January 2001 hearing that he has received current treatment 
for his ankle at the Moncrieff Army Hospital in Fort Jackson 
and at the Dorn VA Medical Center.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

With regard to the veteran's PTSD claim, the Board notes that 
service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
3.304(f) (2000).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. 1154(b) (West 
1991); 38 C.F.R. 3.304(f) (1999); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993). Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 
38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f); Zarycki, 6 Vet. App. 
at 98.  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborate his testimony or statements.  See Zarycki, 6 Vet. 
App. at 98.

The veteran underwent a VA psychiatric examination in March 
1996 and was diagnosed with PTSD.  Furthermore, VA outpatient 
treatment records dated in November 1995 reveal that the 
veteran was diagnosed with PTSD.
 
The veteran has provided the following stressors:  (1) He 
stated that while in Vietnam, he was assigned a position as a 
patrol sergeant in the 615th MP Company and the 557th MB 
Company.  Approximately 6 months after he arrived in Vietnam, 
he was patrolling Ben Hoa when his patrol became engaged in a 
firefight and he was sent with one other person to engage in 
the fight.  It was here that one of the people from the 557th 
MB Company was killed and this is the primary event that he 
keeps replaying over and over again; (2)  He stated that he 
was subject to frequent sapper attacks; (3)  While he was 
stationed in Germany in 1959 or 1960, prior to the Vietnam 
War, a platoon member by the name of Corbin committed 
suicide; and (4) While assigned to the 21st M.P. as a 
military police supervisor, in Ausburg, Germany from 1993 to 
1994, a sergeant assigned to company C, 385th M.P. BN, had 
committed suicide by shooting himself in the head with his 
gun.  A joint search by 21st MP personnel and CID personnel 
discovered his body.  The veteran stated that the CID 
personnel who would have knowledge of the incident would be 
Robert Amick and Al Knolton, who was the agent in charge of 
the investigation.

The veteran's reported stressors were sent by the RO to to 
the United States Army & Joint Service Environmental Support 
Group (ESG) (now United States Armed Services Center for 
Research of Units Records) (Unit Records Center) for 
verification of the veteran's participation in any stressful 
in-service events.  In a June 1999 letter, from the Unit 
Records Center it was noted that various 1970-1971 unit 
histories and Operational Report-Lessons Learned (OR-LL) did 
not mention the incident involving the 615th MP Co and 557th 
MP Co. during the veteran's Vietnam tour.  However, it was 
also noted that the Unit Records Center did not maintain 
Morning Reports and that these documents could be used to 
verify daily personnel actions.  The RO was directed to 
obtain the morning repots from the National Personnel Records 
Center.  A review of the claims folder reveals that the RO 
has not attempted to receive such reports.  Furthermore, the 
Unit Records Center responded that the casualty information 
did not document that an individual by the last name of 
Corbin had committed suicide in West Germany in 1960.  It was 
noted that in order to provide casualty research, the veteran 
must provide additional information.  Such information should 
include the most specific date possible, type and location of 
the incident, numbers and full names of casualties, unit 
designations to the company level, and other units involved.  
A review of the claims folder does not reveal that the RO 
attempted to obtain additional information from the veteran 
pertaining to this incident.  Lastly, the veteran's reported 
stressor in Ausburg, Germany during 1993 to 1994 involving 
another suicide was not reported by the Unit Records Center.  

Under these circumstances, the Board finds that further 
development of the veteran's reported stressors should be 
accomplished by the RO.  The RO should initially attempt to 
obtain any additional information from the veteran regarding 
those alleged in-service stressful events.  Moreover, since 
there is no legal requirement that such an event must be 
established only by official records, the veteran should also 
be invited to statements from former service comrades or 
others that establish the occurrence of his claimed in-
service stressful experiences.  However, even if the veteran 
fails to provide additional information or evidence, the RO 
should undertake all necessary development to attempt to 
corroborate the specifically claimed events independently.  
The Board would emphasize, however, that requiring 
corroboration of every detail, including the veteran's 
personal participation [in the claimed event(s)], defines 
"corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  

Furthermore, if the RO determines that evidence has been 
received that corroborates the occurrence of claimed in-
service stressful experience(s), the veteran should undergo 
further psychiatric examination, as specified below, to 
determine whether, in light of the current diagnostic 
criteria, the veteran does, in fact, currently have PTSD as a 
result of such in-service stressful experience(s).  

Once again, with regard to the veteran's claim for service 
connection for PTSD, the RO is reminded of the VA's duty to 
assist a claimant in developing all evidence pertinent to a 
claim for benefits.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
medical records pertaining to the 
veteran's claims.  In particular, the RO 
should obtain all outstanding records of 
treatment for the veteran's left ankle 
from the Moncrieff Army Hospital in Fort 
Jackson and at the Dorn VA Medical 
Center.  The RO should also assist the 
veteran in obtaining all other pertinent 
records from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran is free, of 
course, to submit any pertinent records 
in his possession, and the RO should give 
him an opportunity to do so before 
arranging for him to undergo medical 
evaluation. 

2.  With regard to the veteran's claim 
for service connection for PTSD, the RO 
should contact the veteran and ask him to 
provide any additional specific 
information concerning the claimed in-
service stressful events that led to his 
PTSD.  Such information should include 
the dates and locations of the alleged 
events, as well as full names and units 
of the individuals involved.  The veteran 
is advised that this information is 
vitally necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information can not be 
conducted.  The veteran should also be 
invited to submit statements from former 
service comrades or others that establish 
the occurrence of his claimed in-service 
stressful experiences.  

3.  Unless the RO determines that 
evidence sufficient to establish the 
occurrence of the claimed in-service 
stressful experiences has been received, 
the RO should prepare a letter outlining 
the in-service stressful experiences 
described by the veteran, and should 
forward such letter, accompanied by 
copies of the veteran's DD Form 214, 
service personnel records, and all 
associated documents, to the United 
States Armed Services Center for Research 
of Unit Records (formerly, the U.S. Army 
and Joint Services Environmental Support 
Group (ESG)).  That organization should 
be requested to provide any information 
that might corroborate the veteran's 
alleged in-service stressful experiences.  
The RO should also undertake any further 
development suggested by that 
organization, to include recommended 
contact with any other entities.  
Accordingly, the RO should attempt to 
obtain pertinent morning reports as 
outlined in the June 1999 letter from the 
Unit Records Center.

4.  The RO should prepare a report 
detailing the nature of any combat 
actions (to which a purported stressor is 
related) or claimed stressor(s) deemed 
established by the record.  This report 
is then to be added to the claims file.  
If no combat action/claimed in-service 
stressful experience has been verified, 
then the RO should so state in its 
report, skip the development request in 
paragraph 5, below, and proceed with 
paragraph 6.  

5.  If evidence corroborating the 
occurrence of any of the aforementioned 
claimed in-service stressful experiences 
is received, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist.  The entire claims file, to 
include a complete copy of this REMAND, 
must be provided to, and be reviewed by, 
the examiner.  In rendering a 
determination as to whether a diagnosis 
of PTSD is valid, the examiner is 
instructed that only an event which has 
been corroborated may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  The typewritten report of 
examination must include all examination 
findings, along with the complete for 
each opinion expressed and conclusion 
reached.

6.  After associating with the claims 
file all available medical records 
received pursuant to the development 
requested in paragraph 1, above, the 
veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current left ankle 
instability.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, to include a complete copy 
of this REMAND.  

All appropriate tests and studies should 
be conducted, and all clinical findings 
should reported in detail.  With respect 
to any disorder diagnosed, the physician 
should render an opinion, following the 
examination of the veteran and review of 
his pertinent medical history, with 
special attention to the documented 
medical history, as to whether it is as 
least as likely as not that the disorder 
is in any way related to the veteran's 
active military service, to include the 
injury and symptoms noted therein.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.  

7.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  If none of the requested development 
yields medical evidence of a nexus 
between any left ankle instability and 
the veteran's active military service, RO 
should specifically advise veteran and 
his representative of the need to submit 
such competent medical evidence to 
support the claim.

9.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

10.  After completion of the foregoing 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
veteran's claims for service connection 
for a left ankle disorder and PTSD in 
light of all pertinent evidence and legal 
authority, to specifically include that 
cited to herein.  The RO must provide full 
reasons and bases for its determinations.

11.  If the benefit(s) sought on appeal 
remains denied, the veteran and his 
representative must be furnished an 
appropriate supplemental statement of the 
case, and afforded the opportunity for 
written or other response before the 
claims file is returned to the Board for 
further appellate consideration.   

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 



